DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments, the objections of the Claims are Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 9 and 16 recite the limitation “nonlinear control is utilized to ensure a port of the loudspeaker remains below a separation level” in the amended claims. When looking at the specification as filed, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-14 are directed to a non-transitory processor readable medium, which is a manufacture, which is a statutory category of invention. Claims 15-20 are directed to a port tube, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of simulating a port tube, to measure shear and iterate until the shear is minimized, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “designing, by a computing process, a port tube having at least one flared exit, the computing process including:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “processing, …, a simulation process based on the port tube design parameters and outputting predicted pressure and pressure gradients;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining, …, a simulated shear measure within the port tube and at exits of the port tube based on the predicted pressure and pressure gradients; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “updating, …, the port tube design parameters by varying the port tube design parameters and iteratively repeating the processing of the simulation process and the determining of the simulated shear measure until the processing of the simulation process minimizes the simulated shear measure and predicts the port tube design parameters including a predicted flare shape of the at least one flared exit based on maximally delaying an onset of turbulence and flow separation.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, can be viewed as directed alternatively to the abstract idea grouping of mental processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “receiving, by a processor, port tube design parameters for the port tube for a speaker device;” in claims 1 and 8 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) In particular, claim 1 and 8 recite the additional element of “a processor”, claim 8 also recites the additional elements of “a non-transitory processor-readable medium”, and claim 15 includes the additional elements of “a port tube for a loud speaker”, and “a body including at least one flared exit” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to simulate port tube behavior by using a series of equations and performed mathematical calculations. There is no particular machine on which the judicial exception is being applied. Additionally, the currently claimed invention lists a body for use in the claimed method and does not contain any improvements to the field. 
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving, by a processor, port tube design parameters for the port tube for a speaker device;” in claims 1 and 8 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does amount to significantly more than the judicial. (MPEP 2106.05(f)(2)). In particular, claim 1 and 8 recite the additional element of “a processor”, claim 8 also recites the additional elements of “a non-transitory processor-readable medium”, and claim 15 includes the additional elements of “a port tube for a loud speaker”, and “a body including at least one flared exit” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 9 are directed to further limiting the shape used in the parameters as well as the simulation process, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3, 10 and 16 are directed to further defining the parameters used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4, 11 and 17 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 12 and 18 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 13 and 19 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 14 and 20 are directed to defining the result of the calculations as optimized which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, can be viewed as directed alternatively to the abstract idea grouping of mental processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Examiner’s Note: No prior art has been applied to claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrasekharan et al. “Characterization of a MEMS-Based Floating Element Shear Stress Sensor”: Also teaches the measuring of shear is a  port tube designs based on flow through the tube. The system becomes better able to accurately predict shear with each measurement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        

/BIJAN MAPAR/Primary Examiner, Art Unit 2147